DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s reply, filed 6/15/2022, with respect to the rejections of claims 1-9 and 11-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watkins et al. (US 2020/0156722 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the first end-of-line testing operation and the second end-of-line testing operation is at least one of a static vehicle test, an alignment vehicle test, a dynamic vehicle test, and a squeak and rattle test, wherein the first end-of-line testing operation is different than the second end-of-line testing operation” (lines 17-20) (emphasis added). 
The limitation recites two things (the first end-of-line testing operation and the second end-of-line testing operation) “is” at least one of a variety of tests. The use of the singular term “is” makes it unclear if only one of the first end-of-line testing operation and second end-of-line testing operation is being referenced. 
Additionally, the limitation states the “first end-of-line testing operation and the second end-of-line testing operation is at least one of” the listed tests. However, the limitation also requires “the first end-of-line testing operation is different than the second end-of-line testing operation”. It is unclear therefore how the first end-of-line testing operation and the second end-of-line testing operation can be at least one of the listed tests if they must be different. If they must be different testing operations, as the claim requires, then they must be at least two of the listed testing operations. 
Appropriate clarification for these inconsistencies is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to mean “the first end-of-line testing operation and the second end-of-line testing operation are selected from the group consisting of a static vehicle test, an alignment vehicle test, a dynamic vehicle test, and a squeak and rattle test, wherein the first end-of-line testing operation is different than the second end-of-line testing operation”.

Regarding claims 2-9, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 20, the claim recites “the first end-of-line testing operation and the second end-of-line testing operation are at least one of a static vehicle test, an alignment vehicle test, a dynamic vehicle test, and a squeak and rattle test, wherein the first end-of-line testing operation is different than the second end-of-line testing operation” (lines 23-26) (emphasis added).
As noted above in the rejection of claim 1, the limitation states the “first end-of-line testing operation and the second end-of-line testing operation is at least one of” the listed tests. However, the limitation also requires “the first end-of-line testing operation is different than the second end-of-line testing operation”. It is unclear therefore how the first end-of-line testing operation and the second end-of-line testing operation can be at least one of the listed tests if they must be different. If they must be different testing operations, as the claim requires, then they must be at least two of the listed testing operations. 
Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to mean “the first end-of-line testing operation and the second end-of-line testing operation are selected from the group consisting of a static vehicle test, an alignment vehicle test, a dynamic vehicle test, and a squeak and rattle test, wherein the first end-of-line testing operation is different than the second end-of-line testing operation”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the claimed “indicator element” can be found in at least paragraphs [0063]-[0066] of the specification as-filed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel et al. (United States Patent Application Publication No. US 2018/0164798 A1) [hereinafter “Poeppel”] in view of Nordbruch (United States Patent Application Publication No. US 2017/0320529 A1), Gong et al. (United States Patent Application Publication No. US 2017/0004662 A1) [hereinafter “Gong”], and Watkins et al. (United States Patent Application Publication No. US 2020/0156722 A1) [hereinafter “Watkins”].

Regarding claim 1, Poeppel teaches a control device for controlling an autonomous vehicle (control device 106), the control device comprising:
an interface configured to establish a connection to the autonomous vehicle (communication interface 120), wherein the connection allows for communications from the control device to the autonomous vehicle and communications from the autonomous vehicle to the control device (see [0004]-[0006], [0040], [0043]-[0048], and [0066]);
a processor configured to process inputs and generate control commands to control a plurality of functions of the autonomous vehicle (computing device 124; see [0016]-[0024], [0043], and [0050]-[0062]); and
an input arrangement with at least one control element that is assigned to at least one function of the plurality of functions of the autonomous vehicle (see [0060], [0063]-[0070], and Figure 3);
wherein the processor is configured to generate the control commands to transition a controller of the autonomous vehicle to operate in one of at least a first remote operation mode and a second remote operation mode (see [0028]-[0029], [0063]-[0067], and [0069]-[0074]);
wherein when operating in the first remote operation mode or the second remote operation mode at least one different function of the plurality of functions of the autonomous vehicle is restricted (see [0020]-[0022], [0030], [0055]-[0057], and [0071]).

Poeppel does not expressly teach the first remote operation mode is associated with a first end-of-line testing operation of the autonomous vehicle and the second remote operation mode is associated with a second end-of-line testing operation of the autonomous vehicle, wherein the second end-of-line testing operation is a dynamic vehicle test, wherein the first end-of-line testing operation is different than the second end-of-line testing operation.  
Poeppel teaches the control device transitions the controller of the autonomous vehicle to operate in a first remote operation mode (control mode 110C) to a second remote operation mode associated with parking the vehicle (park mode 110B) (see [0028]-[0029]). Poeppel teaches the control mode 110C is used while maintenance operations are being performed so as to prevent the autonomous control from disrupting the maintenance (see [0016]-[0023]).
Nordbruch also generally teaches a control device for remotely operating an autonomous vehicle (see Abstract and [0003]-[0015]). Nordbruch teaches that the control device is used to control operations of the autonomous vehicle during and in-between end-of-line testing operations, as well as during other manufacturing and testing operations (see [0020]-[0027] and [0061]-[0075]). Nordbruch teaches this allows for the testing and movement of the vehicle throughout the facility without the need for fixed conveyor systems or individual drivers (see [0012], [0027], and [0067]-[0075]). Nordbruch also teaches the vehicle uses the autonomous valet function to “[drive] to the parking facility at the end of the assembly line and parking in the parking facility” such that “it is possible check directly and immediately after the completion of the vehicle whether the vehicle has correctly implemented an AVP (automatic valet parking) function” ([0023] of Nordbruch). As such, the automated parking mode taught by Nordbruch is another “remote operation mode associated with an end-of-line testing operation”, wherein the end-of-line testing operation is a dynamic vehicle test in the form of testing the AVP function. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Poeppel such that the first remote operation mode is associated with a first end-of-line testing operation of the autonomous vehicle (such as the tests listed in paragraph [0026] of Nordbruch using control mode 110C of Poeppel) and the second remote operation mode is associated with a second end-of-line testing operation of the autonomous vehicle, wherein the second end-of-line testing operation is a dynamic vehicle test (testing the autonomous parking function using the park mode 110B of Poeppel), wherein the first end-of-line testing operation is thereby different than the second end-of-line testing operation, in view of Nordbruch, as Nordbruch teaches doing so allows the vehicle manufacturer to test the autonomous parking function of the vehicle and to move through various end-of-line testing operations without the need for a human driver. One of ordinary skill in the art would further see that the resultant combination would add the benefits taught by Poeppel so that the autonomous driving operations of the vehicle does not interrupt testing operations. 

The combination of Poeppel and Nordbruch further does not expressly teach the processor is configured to, when being connected to the autonomous vehicle via the interface, confirm a health of the input arrangement, the interface, and the connection, confirm a safety of the autonomous vehicle based on communications from the autonomous vehicle, and generate the control commands in response to the confirmations. 
Gong generally also teaches a system for controlling a vehicle 300 with a remote controller 200 (see Abstract). Gong teaches the controller may analyze the connection, the controller, and the vehicle to confirm that all the operations of the components are functioning properly and determine possible errors or malfunctions in the components and the connection (see at least [0118]-[0124]). Gong teaches this analysis is useful in identifying issues with the system (see [0118]-[0127]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Poeppel and Nordbruch so as to confirm a health of the input arrangement, the interface, and the connection, confirm a safety of the autonomous vehicle based on communications from the autonomous vehicle, and generate the control commands in response to the confirmations, in view of Gong, as Gong teaches doing so allows for proper analysis of any faulty components. Moreover, one of ordinary skill in the art at the time of filing would readily appreciate that doing so would improve the safe operation of the system and require no additional costs or components. 

The combination of Poeppel, Nordbruch, and Gong further does not expressly teach the first end-of-line testing operation is an alignment vehicle test. As noted above, Nordbruch teaches a variety of testing operations the vehicle is controlled to pass through (see [0026]), but does not specify one of the testing operations is an alignment vehicle test. 
Watkins also generally teaches a system and method for remotely controlling a vehicle travelling through a manufacturing and testing line (see Abstract). Watkins teaches the vehicle is controlled to go through various end-of-line testing operations, including an alignment test (see [0005] and [0060]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, and Gong such that the first end-of-line testing operation is an alignment vehicle test, in view of Watkins, as Watkins teaches an alignment test is a known test for a vehicle traveling through a manufacturing and/or maintenance facility. 

Regarding claim 2, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the at least one function of the autonomous vehicle is gear (see [0062] of Poeppel). 

Regarding claim 3, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the control device is configured to control the autonomous vehicle during and between executing tests of the end-of-line testing operation (steps 301-303 of Nordbruch; see [0061] of Nordbruch), wherein for each one of the tests, a maximum velocity of the autonomous vehicle is restricted (see [0055] of Poeppel). 

Regarding claim 4, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the interface is configured to establish a wired connection to the autonomous vehicle (see at least [0046] of Poeppel). 

Regarding claim 7, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the at least one control element of the input arrangement is gear shift control (see element 306D and Figure 3 of Poeppel). 

Regarding claim 8, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the control device further comprising at least one indicator element (user interface 300 of Poeppel; see also Figure 3 of Poeppel); wherein the at least one indicator element is configured to indicate a state of at least one function of the plurality of functions of the autonomous vehicle (see element 308, Figure 3, and [0066] of Poeppel). 

Regarding claim 9, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches the at least one indicator element is a malfunction indicator (see element 308, Figure 3, and [0066] of Poeppel). 

Regarding claim 11, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, teaches a method for controlling an autonomous vehicle with a control device (control device 106 of Poeppel), the method comprising the steps:
establishing a connection between the control device and the autonomous vehicle (see [0004]-[0006], [0040], [0043]-[0048], and [0066] of Poeppel);
generating, by a processor of the control device, control commands based on an input to the control device to control a plurality of functions of the autonomous vehicle (see [0016]-[0024], [0043], and [0050]-[0062] of Poeppel);
determining, by a controller of the autonomous vehicle, a mode of the autonomous vehicle to be one of at least a first remote operation mode associated with a first end-of-line operation and a second remote operation mode associated with a second end-of-line operation (see at least [0016]-[0023], [0028]-[0029], [0063]-[0067], and [0069]-[0074] of Poeppel, [0012], [0020]-[0027], and [0061]-[0075] of Nordbruch, and the rejection of claim 1 above);
instructing, by a controller of the autonomous vehicle, an actuator system of the autonomous vehicle to execute the control commands based on the mode of the autonomous vehicle (see [0029]-[0034] and [0074] of Poeppel);
controlling the autonomous vehicle during, before, and after end-of-line operations based on the control commands, wherein the end-of-line operations are an alignment vehicle test (see [0005] and [0060] of Watkins and the rejection of claim 1 above). 

Regarding claim 12, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches executing health and function monitoring of the control device after establishing the connection to the autonomous vehicle and generating commands for controlling of the autonomous vehicle by the control device in response to the health and function monitoring (see [0118]-[0124] of Gong and the rejection of claim 1 above). 

Regarding claim 13, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches authenticating the control device after establishing the connection to the autonomous vehicle, and accepting, by the autonomous vehicle, the control commands when an authentication process of the control device is successful (steps 404-406 of Poeppel; see [0050]-[0055] and [0070]-[0071] of Poeppel), wherein the control commands relate to control gear (see [0062] of Poeppel). 

Regarding claim 19, the combination of Poeppel, Nordbruch, Gong, and Watkins further teaches transitioning the controller of the autonomous vehicle to a fine control mode, wherein in the fine control mode, a sensitivity of propulsion is varied to customize controls of the autonomous vehicle (see [0030] and [0055]-[0057] of Poeppel). 

Regarding claim 20, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, teaches a system comprising:
an autonomous vehicle (vehicle 102 of Poeppel);
a control device that is connected to the autonomous vehicle and configured to transmit control commands to control a plurality of functions of the autonomous vehicle (control device 106 of Poeppel; see [0043]-[0062] of Poeppel);
wherein the control device comprises:
an interface configured to establish a connection to the autonomous vehicle (communication interface 120 of Poeppel), wherein the connection allows for communications from the control device to the autonomous vehicle and communications from the autonomous vehicle to the control device (see [0004]-[0006], [0040], [0043]-[0048], and [0066] of Poeppel);
a processor configured to process inputs and generate control commands to control at least one function of the plurality of functions of the autonomous vehicle (computing device 124 of Poeppel; see [0016]-[0024], [0043], and [0050]-[0062] of Poeppel); and
an input arrangement with at least one control element that is assigned to at least one function of the plurality of functions of the autonomous vehicle (see [0060], [0063]-[0070], and Figure 3 of Poeppel);
wherein the processor is configured to, when being connected to the autonomous vehicle via the interface, confirm a health of the input arrangement, the interface, and the connect, confirm a safety of the autonomous vehicle based on communications from the autonomous vehicle, and in response to the confirmations generate the control commands to transition a controller of the autonomous vehicle to operate in one of at least a first remote operation mode and a second remote operation mode (see the rejection of claim 1 above); 
wherein the first remote operation mode is associated with a first end-of-line testing operation of the autonomous vehicle and the second remote operation mode is associated with a second end-of-line testing operation of the autonomous vehicle, wherein the first end-of-line testing operation and the second end-of-line testing operation are at least one of an alignment vehicle test and a dynamic vehicle test wherein the first end-of-line testing operation is different than the second end-of-line testing operation (see at least [0016]-[0023], [0028]-[0029], [0063]-[0067], and [0069]-[0074] of Poeppel, [0012], [0020]-[0027], and [0061]-[0075] of Nordbruch, [0005] and [0060] of Watkins, and the rejection of claim 1 above);
wherein when operating in the first remote operation mode and the second remote operation mode at least one different function of the plurality of functions of the autonomous vehicle is restricted (see [0020]-[0022], [0030], [0055]-[0057], and [0071] of Poeppel).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, and further in view of Stanek et al. (United States Patent Application Publication No. US 2019/0100231 A1) [hereinafter “Stanek”].

Regarding claim 5, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, teaches when operating in the first remote operation mode, a maximum velocity of the autonomous vehicle is limited (see [0055]-[0057] of Poeppel). 
The combination of Poeppel, Nordbruch, and Gong does not expressly teach when operating in the first remote operation mode, the maximum velocity is limited to a value that is higher than the maximum velocity in the second remote operation mode. 
Stanek also generally teaches a system for the remote operation of a vehicle through a service controller (see Abstract). Stanek teaches that the controller operates the vehicle in a variety of remote operation modes, wherein each mode has associated operation limits, including on a maximum velocity (see [0033]-[0038]). Stanek teaches this is useful in preventing dangerous operation of the vehicle and allowing different remote operations based on the current need of the user (see again [0033]-[0038]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, Gong, and Watkins so as to include a second remote operation mode, wherein the maximum velocity is limited to a higher value in the first remote operation mode than the second, in view of Stanek, as Stanek teaches providing a variety of remote operation modes with associated speed limits so as to serve a variety of purposes, such as normal remote control or remote control inside a depot or during development. 

Regarding claim 14, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 11 above, does not expressly teach executing, by the controller of the autonomous vehicle and if the authentication process is not successful, bring the autonomous vehicle to a safe state. 
As noted above, Stanek also generally teaches a system for the remote operation of a vehicle through a service controller (see Abstract). Stanek teaches that the vehicle computer 105 requests authentication data from the service controller 140 in order to authenticate the controller (see [0042]). Stanek teaches that if the authentication fails, the vehicle is deactivated (see [0007]-[0009] and [0042]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, Gong, and Watkins such that the autonomous vehicle is brought to a safe state if the authentication process is not successful, in view of Stanek, as Stanek teaches doing so prevents the unauthorized and unsafe operation of the vehicle. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, and further in view of Hatano (United States Patent Application Publication No. US 2017/0240182 A1).

Regarding claim 6, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 1 above, does not expressly teach the control device is configured to limit a vehicle speed based on a steer angle of a steering system of the autonomous vehicle. 
Hatano generally teaches a system for the automated driving control of a vehicle (see Abstract). Hatano teaches that the speed of the autonomous vehicle is limited based upon the steering angle of the vehicle (see [0008]-[0016], [0071]-[0074], and Figure 8). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, Gong, and Watkins so as to limit the vehicle speed based on a steer angle of a steering system of the autonomous vehicle, in view of Hatano, as Hatano teaches doing so for an autonomous vehicle allows the vehicle to maintain safe driving dynamics. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 11 above, and further in view of Hu et al. (United States Patent Application Publication No. US 2019/0025814 A1) [hereinafter “Hu”].

Regarding claim 15, the combination of Poeppel, Nordbruch, Gong, and Watkins, as applied to claim 11 above, teaches generating, by a manufacturing test tool, test commands for the autonomous vehicle in a first test station and transmitting the test commands to the autonomous vehicle (see [0025]-[0031] and [0061]-[0075] of Nordbruch); commanding the autonomous vehicle by the control device to exit the first test station and drive to a second test station (step 303 of Nordbruch); wherein, when commanding the autonomous vehicle to exit the first test station and driving to the second test station, the velocity of the autonomous vehicle is limited to a predetermined value (see [0055]-[0057] of Poeppel). 
The combination of Poeppel, Nordbruch, Gong, and Watkins, does not expressly teach checking, by the controller of the autonomous vehicle, a status of a steering rack of the autonomous vehicle, and controlling the autonomous vehicle in accordance with the control commands received from the control device when the status of the steering racking is successfully checked. 

Hu generally teaches a system for controlling an autonomous vehicle with a remote controller (see Abstract). Hu teaches checking a status of a steering rack of the autonomous vehicle and allowing the autonomous vehicle to proceed with accepting movement instructions when the status indicates the vehicle is ready to accept actuation instructions (see [0072]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, Gong, and Watkins so as to check a status of a steering rack of the autonomous vehicle, and controlling the autonomous vehicle in accordance with the control commands received from the control device when the status of the steering racking is successfully checked, in view of Hu, as Hu teaches doing so in order to ensure that the vehicle is ready to accept actuation instructions. 

Regarding claim 18, the combination of Poeppel, Nordbruch, Gong, Watkins, and Hu further teaches the first test station is one of an alignment vehicle test station and a dynamic vehicle test station, and wherein the second test station is another one thereof (see [0026] and [0074] of Nordbruch, [0005] and [0060] of Watkins, and the rejection of claim 11 above). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poeppel, Nordbruch, Gong, Watkins, and Hu, as applied to claim 15 above, and further in view of Woodley (United States Patent Application Publication No. US 2019/0367014 A1).

Regarding claim 16, the combination of Poeppel, Nordbruch, Gong, Watkins, and Hu, as applied to claim 15 above, does not expressly teach ignoring, by the controller of the autonomous vehicle, at least some of the control commands from the control device when the autonomous vehicle receives the test commands from the manufacturing test tool. 
Woodley generally teaches an apparatus to provide control signals for a vehicle (see Abstract). Woodley teaches the vehicle receives control signals from a remote control device, one or more second signals from a diagnostic device, and preventing the movement of the vehicle from being controlled by the remote control device signals when the vehicle is receiving commands from the diagnostic device (see Abstract and [0007]-[0035]). Woodley teaches this prevents inadvertent operation of the vehicle components during maintenance operations, thereby enhancing safety for the vehicle operator and others present in the vicinity (see [0003]-[0005] and [0010]-[0011]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Poeppel, Nordbruch, Gong, Watkins, and Hu so as to ignore at least some of the control commands from the control device when the autonomous vehicle receives test commands from the manufacturing test tool in the manner taught by Woodley, in view of Woodley, as Woodley teaches this enhances the safety of those inside and around the vehicle. 

Regarding claim 17, the combination of Poeppel, Nordbruch, Gong, Watkins, Hu, and Woodley further teaches some of the functions of the autonomous vehicle are controlled by the test commands of the manufacturing test tool while other functions of the autonomous vehicle and controlled by the control commands of the control device (see [0007]-[0035] of Woodley and [0061]-[0075] of Nordbruch). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHUL SOOD/               Primary Examiner, Art Unit 3669